Case 1:21-mj-00077-RMM Document1 Filed 01/15/21 Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

District of Columbia

 

 

 

United States of America )
v. ) Case: 1:21-mj-00077
Jeffrey P. Sabol Assigned To : Meriweather, Robin M.
) Assign. Date : 1/15/2021
) Description: Complaint w/ Arrest Warrant
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 231(a) Civil Disorder

This criminal complaint is based on these facts:

See attached statement of facts.

@ Continued on the attached sheet.

tle“ kare

Complainant’s signature

 

Michael J. Deutsch, Special Agent
Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

Telephone (specify reliable electronic means). Robin M. Meriweather

la As 2021.01.15 18:12:47 -05'00'

 

Date: 01/15/2021

 

Judge’s signature
Robin M. Meriweather, United States Magistrate Judge

City and state: Washington, DC

 

 

Printed name and title

 
